 Case 16-15987 Doc 52 Filed 01/21/21 Entered 01/21/21 12:13:26 Desc Main
   UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
                             Document Page 1 of 1
RE: JOY A NIEWIEDZIAL                                            ) Case No. 16 B 15987
                                                                 )
                                                      Debtor     ) Chapter 13
                                                                 )
                                                                 ) Judge: CAROL A DOYLE

                                                    NOTICE OF MOTION
   JOY A NIEWIEDZIAL                                                DAVID M SIEGEL
                                                                    via Clerk's ECF noticing procedures
   2310 116th AVE
   ALLEGAN, MI 49010-9009

   Please take notice that on February 02, 2021 at 9:15 am., I will appear before the Honorable Judge CAROL A
   DOYLE or any judge sitting in the judge's place, present the motion set forth below.

   This motion will be presented and heard electronically using Zoom for Government. No personal
   appearance in court is necessary or permitted. To appear and be heard on the motion, you must do the
   following:

   To appear by video, use this link: https://www.zoomgov.com. Then enter the meeting ID and password.

   To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then enter the
   meeting ID and password.

   Meeting ID and password. The meeting ID for this hearing is 161 155 8289 and the password is Doyle742.
   The meeting ID and password can also be found on the judge’s page on the court’s web site.

   If you object to this motion and want it called on the presentment date above, you must
   file a Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
   timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely filed, the
   court may grant the motion in advance without a hearing.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, IL 60603 or by the methods indicated on January 21,
   2021.

                                                                                           /s/ M.O. Marshall

                                TRUSTEE'S MOTION TO DISMISS FOR TERM OF PLAN

   Now comes M.O. Marshall, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On May 11, 2016 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. The debtor's plan was confirmed on August 02, 2016, for a period of 60 months.

   3. The plan will complete in 100 months, from the date of confirmation.


   WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect
   to a term of a confirmed plan, pursuant to § 1322 (d) and § 1307 (c) (6).


                                                                                            Respectfully submitted,
   M.O. MARSHALL                                                                            /s/ M.O. Marshall
   CHAPTER 13 TRUSTEE
   55 East Monroe, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
